PROVOSTY, J.
Garnishment proceedings having been issued in this suit, and judgment rendered against the garnishee, the present appeal is from that judgment. It is by persons who in the petition for the appeal alleged themselves to be creditors of the defendants, but who now in this court no longer so pretend, but argue that they are creditors of the succession of George Scott, the deceased husband of one of the defendants, Mrs. Letha L. Scott, and the father of the other defendants, and that the funds in the hands of the garnishee belong in reality to the said succession.
The funds were received by the garnishee as belonging to the minors, and nothing shows that they did not so belong. The appellants, therefore, who are not creditors of the minors, have no pecuniary interest in tli’e matter, and, as a consequence, the motion which has been made to dismiss the appeal on that ground must be sustained.
Appeal dismissed.